BEATTY, C. J., concurring.
I concur in the reversal of the judgment. The only possible consideration for the undertaking of the defendants was the continuance in force of the re- ■ straining order. Whether that was in fact the consideration was an issue clearly made by the pleadings, and that the fact was material cannot be doubted. But upon this material issue there is no finding. Matters of evidence are found from which the material fact, might be inferred, but that is not sufficient to support the judgment.